114 S.E.2d 348 (1960)
252 N.C. 572
J. B. STYERS and Roland E. Bradley
v.
CITY OF GASTONIA.
No. 170.
Supreme Court of North Carolina.
May 18, 1960.
*349 Hollowell & Stott and Hugh W. Johnston, Gastonia, for plaintiff appellants.
J. Mack Holland, Jr., and James B. Garland, Gastonia, for defendant appellee.
RODMAN, Justice.
Plaintiffs' evidence is sufficient for a jury to find: Plaintiffs caused to be constructed between 1948 and 1955 the water lines for which they now seek compensation. When constructed, the lines were beyond the corporate limits of Gastonia. The lines were built at the suggestion of Mr. Abernathy, director of utilities of Gastonia, as an investment by which plaintiffs would profit by selling to adjacent property owners the right to tap the lines and thereby receive water from defendant. Construction of the lines benefited defendant by enabling it to sell water to those whom plaintiffs licensed to tap the lines. Defendant had no right to use the lines except to deliver water to plaintiffs' licensees. Grimes v. Virginia Electric & Power Co., 245 N.C. 583, 96 S.E.2d 713. Abernathy agreed plaintiffs would be reimbursed the amount expended in constructing the lines if and when the corporate boundaries were enlarged and the lines included within the new boundaries. The boundaries were enlarged in 1955 and as enlarged included the water lines which are the subject of this controversy.
Mr. Yoder succeeded Mr. Abernathy as director of utilities. He served in that capacity from 1 April 1954 through December 1955. While Yoder was director of utilities for defendant, he required a written permit from plaintiffs before making a connection with the lines constructed by them. Sometime after Yoder retired at the end of 1955, the city began making water connections for new customers without obtaining authority from plaintiffs and now exercises control and dominion over the lines so constructed.
On 15 October 1956 plaintiffs filed claim with defendant requesting "to be reimbursed for our investment less depreciation to and plus interest from the date the City confiscated them." On the same day "the Council voted unanimously to refuse this claim." Summons issued 7 July 1958.
Plaintiffs do not contend that the city is bound by the asserted contract with Abernathy to reimburse them for the amounts expended in construction of the lines. They allege and prove this agreement only for the purpose of negativing defendant's contention of an offer to dedicate accepted by the city, thus avoiding the result reached in Honey Properties v. City of Gastonia, N.C., 114 S.E.2d 344, and Spaugh v. City of Winston-Salem, 234 N.C. 708, 68 S.E.2d 838.
Plaintiffs, according to their evidence, owned no property in the area in which the lines were laid, but laid the lines as a business investment pursuant to an agreement that the city would reimburse them for the moneys so expended, if the lines were incorporated within the city's *350 limits. That contract was void. G.S. § 143-129; Hawkins v. Town of Dallas, 229 N.C. 561, 50 S.E.2d 561; Raynor v. Commissioners for Town of Louisburg, 220 N.C. 348, 17 S.E.2d 495. The contract being void, the mere extension of the corporate limits created no liability. Farr v. City of Asheville, 205 N.C. 82, 170 S.E. 125. The liability arose when, and only when, the city appropriated plaintiffs' property to its own use. This appropriation imposed on it a duty to pay the fair value of the property taken. N.C.Const., Art. I, sec. 17; Jackson v. City of Gastonia, 246 N.C. 404, 98 S.E.2d 444; Charlotte Lumber & Manufacturing Co. v. City of Charlotte, 242 N.C. 189, 87 S.E.2d 204; Hawkins v. Town of Dallas, supra; Charlotte Consolidated Construction Co. v. City of Charlotte, 208 N.C. 309, 180 S.E. 573; Abbott Realty Co. v. City of Charlotte, 198 N.C. 564, 152 S.E. 686.
The taking was subsequent to December 1955. Claim was filed and rejected in October 1956. Summons issued 7 July 1958. On this testimony the action is not barred.
Reversed.